OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Department, on December 11, 1961. Upon the conclusion of a hearing on charges of professional misconduct *110before a hearing panel, pursuant to subchapter C of chapter 111 of the Rules and Procedures of the Committee on Grievances of the Association of the Bar of the City of New York, respondent was found to have violated DR 6-101 (A) (3) and 9-102 (B) (3) of the Code of Professional Responsibility in that he neglected a legal matter entrusted to him by failing to respond to numerous requests from his client and from a fellow attorney who she desired to be substituted as her attorney and by failing to maintain complete records of all properties of his client which had come into his possession by losing his client’s case file.
Petitioner, the Departmental Disciplinary Committee for the First Judicial Department moves for an order confirming the hearing panel’s conclusions and recommendation that respondent be censured. In opposition, respondent admits the loss of the file, but avers that the prejudice to his client was minimal and consequently takes issue only with the penalty recommended. The fact that respondent has twice before been admonished, coupled with the demonstration made on the instant motion and papers in opposition, mandates granting the petitioner’s motion.
Accordingly, the report of the hearing panel should be confirmed and respondent should be censured for his misconduct.
Kupferman, J. P., Lane, Markewich, Lupiano and Bloom, JJ., concur.
Respondent censured.